Citation Nr: 9933343	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  97-21 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral inguinal hernias.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

3.  Entitlement to an effective date for service connection 
for PTSD prior to January 17, 1997.  

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

5.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	James Stanley, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Mrs. D. J. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from December 1964 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 20, 1999, at which 
time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.

The claims for an increased rating for PTSD, currently 
evaluated as 50 percent disabling, and for a total rating 
based on individual unemployability due to service-connected 
disabilities will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACTS

1.  The veteran's bilateral inguinal hernias have not 
recurred since inservice surgery and the post operative 
scarring is asymptomatic.  

2.  The objective evidence does not establish that the 
bilateral inguinal hernias cause marked interference with 
employment or have resulted in frequent periods of 
hospitalizations.  

3.  A July 1973 Board decision denied service connection for 
a nervous condition and a July 1988 Board decision denied 
service connection for, in pertinent part, a psychiatric 
disorder.  

4.  By letter of January 14, 1992 the RO notified the veteran 
of certification of the appeal of an RO denial of service 
connection for PTSD and by letter from the veteran's attorney 
dated February 12, 1992 and received on March 6, 1992 a 
duplicate copy of medical evidence previously on file was 
submitted. 

5.  A March 12, 1992 Board decision denied service connection 
for PTSD and that decision was appealed.  

6.  The veteran appealed an August 1992 rating action denying 
service connection for PTSD.  

7.  An August 17, 1993 memorandum decision of the Court upon 
which judgment was entered by the Court on September 7, 1993, 
which upheld the March 1992 Board denial of service 
connection for PTSD.  

8.  In August 1994, it was requested that evidence submitted 
in March 1992 be considered a request for reopening the claim 
for service connection for PTSD.  

9.  At a January 13, 1997 RO hearing, an oral request was 
made to reopen the claim for service connection for PTSD and 
that hearing was transcribed in February 1997.  

10.  A formal written application to reopen the claim for 
service connection for PTSD was received on January 17, 1997.  

11.  For pension purposes, the veteran's disabilities are 
PTSD (rated for service-connected disability compensation 
purposes as 50 percent disabling) together with a personality 
disorder, warranting a rating (for pension purposes) of 70 
percent; hypertension, rated 10 percent; and a low back 
disorder, rated 10 percent disabling.  

12.  The veteran's alcohol and drug abuse are due to willful 
misconduct and may not be considered for pension purposes.  

13.  The veteran is 53 years of age, has two years of college 
education and has work experience in areas of manual labor. 

14.  The veteran's pensionable disabilities permanently 
preclude substantially gainful employment consistent with his 
age, education and occupational experience.  


CONCLUSIONS OF LAW

1.  An increased (compensable) rating for bilateral inguinal 
hernias is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 
Diagnostic Codes 7338 and 7804 (1999). 

2.  An effective date for service connection for PTSD prior 
to January 17, 1997 is not warranted.  38 U.S.C.A. § 5110(a) 
and (g) (West 1991); 38 C.F.R. § 3.400(r) (1999).  

3.  The criteria for the assignment of a permanent and total 
disability rating for pension purposes have been met.  38 
U.S.C.A. §§ 1155, 1502, 1521 (West 1991); 38 C.F.R. §§ 3.321, 
3.323(b)(2), 3.340(b), 3.342, 4.15-4.20, 4.25 (1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Inguinal Hernias

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  Consideration may not be given 
to factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
Regarding a claim for an increased rating it is the present 
level of disability which is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

A noncompensable evaluation is warranted for an inguinal 
hernia which is small and reducible or without true hernia 
protrusion; or if it has not been operated upon and is 
remediable.  A 10 percent evaluation is warranted for an 
inguinal hernia which postoperatively is recurrent but 
readily reducible and well supported by a truss or belt.  A 
30 percent evaluation is warranted for an inguinal hernia 
which is small but postoperatively recurrent or unoperated 
upon and irremediable, and is either not well supported by 
truss or is not readily reducible.  38 C.F.R. § 4.114, DC 
7338.  The note to DC 7338 provides that an additional 10 
percent for bilateral involvement is to be added, provided 
that a second hernia is compensable.  This means that the 
more severely disabling hernia is to be evaluated, and 10 
percent, only, added for the second hernia, if the latter is 
of compensable degree.  

38 C.F.R. § 4.118, DC 7804 provides for a 10 percent rating 
for scars that are superficial, tender, and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7805 provides 
that other scars (not falling within the criteria of DCs 7800 
through 7804) are to be rated on the basis of limitation of 
function of the part affected.  

In every instance where the Rating Schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(1999).  

Analysis

Service connection for bilateral inguinal hernias has been in 
effect since July 1972, when a noncompensable disability 
evaluation was assigned to the veteran's disability.  This 
was done under the provisions of DC 7338 of VA's Schedule for 
Rating Disabilities (Rating Schedule).  The rating was based 
primarily on the veteran's service medical records and the 
report of a July 1973 examination.  

On the occasion of the January 1997 RO hearing, the veteran 
testified (at page 7) that his hernias caused groin pain from 
time to time which limited his functional ability.  He had 
not received treatment for his hernias in the last 2 or 3 
years.  At the June 1997 RO hearing, he testified (at pages 
18 and 19) that his bilateral inguinal hernias caused groin 
pain.  While he used to receive medication, he no longer 
received any treatment for his hernia problems.  Lifting at 
work caused a strain or pressure which limited how much heavy 
weight he could move around.  The veteran further noted that 
he used to wear a truss or support.  

On VA examination in June 1997 the veteran's medical record 
was reviewed prior to the examination.  He reported having 
had bilateral inguinal hernia repairs during service for 
hernias which had not bulged and which could only be detected 
upon palpation.  There had been no recurrence of his hernias 
but he stated that he occasionally felt a pressure between 
his scrotum and his rectum when he was sexually stimulated 
and when lifting or doing heavy work.  However, he did not 
have any actual discomfort in the area of the scars.  On 
physical examination, he had well-healed traverse surgical 
scars on each side of the lower abdomen, paralleling but 
superior to the inguinal crease.  The scars were 7 
centimeters in length and there was no evidence of any 
recurrence of the hernias or of any particular tenderness.  
The diagnosis was post operative bilateral inguinal 
herniorrhaphy repairs without any evidence of recurrence.  

At the May 1999 hearing before the undersigned traveling 
member of the Board, the veteran testified (at page 16) that 
his hernia caused a sensation of pressure when he urinated 
and that when lifting heavy objects he also had a sensation 
of pressure in the groin area.  

The recent medical examination did not disclose true hernia 
protrusion and did not show that the veteran now has any 
hernia recurrence and, thus, there is no hernia which needs 
reducing or support by a truss or belt.  Moreover, the 
residual post operative scaring is asymptomatic and thus a 
compensable 10 percent rating for a tender and painful scar 
is not warranted.  

The veteran's complaints of pain or discomfort have been 
considered.  However, with respect to recurrence of either 
hernia, the objective clinical evidence is the most probative 
and reliable evidence as to the extent of the disability and 
in this case a preponderance of all of the evidence 
establishes that the bilateral inguinal hernias residuals do 
not approximate any applicable criteria for a higher rating.  
38 C.F.R. § 4.7 (1999).  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated, or which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  

Effective Date for PTSD Service Connection

A July 1973 Board decision denied service connection for a 
nervous condition.  A July 1988 Board decision denied service 
connection for, in pertinent part, a psychiatric disorder.  

PTSD was diagnosed during VA hospitalization in July and 
August 1990, during which psychological testing was 
consistent with that diagnosis.  In 1990, the U.S. Army and 
Joint Services Environmental Support Group (ESG) reported 
that the veteran's ship had been involved in combat.  

During VA hospitalization in March 1991, for observation and 
evaluation by two psychiatrists, it was found that the 
veteran met the criteria for PTSD and might have an organic 
substrate that could be worsening the disorder. 

A report of psychological evaluation in September 1991 by 
Kurt Wilhem, a psychologist, yielded diagnoses of, in 
pertinent part, PTSD and alcohol dependence.  

By letter of January 14, 1992 the RO notified the veteran of 
certification of the appeal of the RO denial of service 
connection for PTSD.  By letter of the veteran's attorney 
dated February 12, 1992 and received on March 6, 1992 a 
duplicate copy of Kurt Wilhem's September 1991 report which 
was previously on file was again submitted. 

A March 12, 1992 Board decision denied service connection for 
PTSD and that decision was appealed to the Court.  

An August 1992 rating action denied service connection for 
PTSD.  

A letter from the veteran's attorney received in September 
1992 was accepted as a notice of disagreement to the August 
1992 denial of service connection for PTSD.  

In September 1992 a statement of the case was issued with 
respect to the August 1992 denial of service connection for 
PTSD.  

A letter from the veteran's attorney received in October 1992 
was accepted in lieu of VA Form 1-9 perfecting the appeal as 
to the August 1992 denial of service connection for PTSD.  

By RO letter in November 1992 to the veteran and his 
attorney, notification was given that the appeal as to the 
August 1992 denial of service connection for PTSD was 
suspended because the case was before the Court on that issue 
and that when the case was returned, the case would be 
reviewed to determine whether the evidence received in March 
1992 was new and material and, if so, the appeal would go 
forward, but if not new and material, a decision would be 
made as to the adequacy of the evidence to reopen the claim.  

The March 1992 Board denial of service connection for PTSD 
was upheld by an August 17, 1993 memorandum decision of the 
Court, upon which judgment was entered by the Court on 
September 7, 1993.  

By letter from the veteran's attorney received on August 15, 
1994 it was stated that the November 1992 RO correspondence 
acknowledged that the correspondence and evidence submitted 
in March 1992 was considered a request for reopening and it 
was requested that the claim go forward.  

VA psychiatric examination in June 1995 yielded a diagnosis 
of alcohol abuse.  

An October 1995 report of a psychological evaluation in 
September 1995 by Douglas Stevens, a clinical psychologist, 
reflects diagnoses which included major depression, chronic 
PTSD, generalized anxiety disorder, alcohol dependence, and a 
personality disorder.  

Correspondence dated in September and received in October 
1995 was a substantive appeal perfecting an appeal as to a 
denial of pension benefits and made reference to PTSD as a 
pensionable disability.  

At a January 13, 1997 RO hearing the veteran orally applied 
to reopen the claim for service connection for PTSD.  That 
hearing was transcribed in February 1997.  

A formal written application to reopen the claim for service 
connection for PTSD was received on January 17, 1997.  

VA psychiatric examination in June 1997 yielded diagnoses of 
chronic PTSD and poly substance abuse, presently in 
remission.  

In August 1997, the RO granted service connection for PTSD.  
It was noted that the VA examination in 1997 together with 
the veteran's testimony and the holding of in Cohen v. Brown, 
10 Vet. App. 128 (1997) (if the veteran was engaged in combat 
his lay testimony of combat stressors must be accepted as 
conclusive unless other evidence clearly establishes that 
such stressors did not occur) constituted new and material 
evidence for reopening and granting the claim of service 
connection for PTSD.  

Analysis

The veteran's attorney stated in a letter dated June 6, 1997, 
and received on June 9, 1997, that new and material evidence 
was not needed to reopen the claim for service connection for 
PTSD because new regulations which became effective November 
6, 1996 [the regulations actually became effective November 
7, 1996] served to reopen that claim, warranting de novo 
adjudication.  See 61 Federal Register 52696-99 (Oct. 8, 
1996).  

However, the regulations to which the attorney apparently 
refers were amendments to the criteria for the evaluation of 
service-connected psychiatric disabilities, including PTSD, 
and did not effect the criteria for granting service 
connection for PTSD.  Thus, those criteria could not 
constitute the type of liberalizing law which would created a 
new basis for a grant of service connection and, thus, did 
not serve to reopen the claim for service connection for 
PTSD.  

38 C.F.R. § 3.155 (1999) provides, with respect to informal 
claims, that:

(a) Any communication or action, indicating an intent 
to apply for one or more benefits under the laws 
administered by the [VA] from a claimant, his or her 
duly authorized representative ... may be considered an 
informal claim.  Such informal claim must identify 
the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant 
for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the 
informal claim.  

In the attorney's correspondence of January 22, 1998 it was 
stated that it was correct that the "new application" for 
PTSD was filed on January 17, 1997 "and that this would 
otherwise be considered the effective date of his reopened 
claim.  38 C.F.R. § 3.400.  It is true that because of the 
prior Board decision res judicata [sic] would preclude an 
earlier effective date of this claim."  However, an earlier 
effective date was not precluded "pursuant to 38 C.F.R. 
§ 3.155 because the evidence clearly establishes that the 
issue had been previously raised within the 12 months prior 
to his application to reopen."  This was an apparent 
reference to VA treatment since it is not claimed that the 
substantive appeal as to the pension claim constituted an 
application to reopen the claim for service connection for 
PTSD.  Rather, that document merely refers to PTSD as being a 
pensionable disability.  

However, even if (as he testified at the May 1999 travel 
Board hearing [at pages 20 and 21]) he had received treatment 
for PTSD in the year prior to January 1997, this alone is 
insufficient to establish entitlement to an earlier effective 
date for service connection.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998); and Lalonde v. West, 12 Vet. App. 377, 
382 (1999) (mere evidence of treatment alone does not 
constitute an informal or formal claim); see also 38 C.F.R. 
§ 3.157.  

In substance, it is conceded that the formal claim was 
received on January 17, 1997.  As to this, the veteran 
testified on January 13, 1997 in support of what was stated 
at the time to be an application to reopen a claim for 
service connection for PTSD.  That transcript was not 
transcribed, and thus not in writing, until February 1997 
(after receipt of the formal claim on January 17, 1997).  The 
question arises whether the oral request to reopen the 
service connection PTSD claim at the January 13, 1997 can 
constitute an informal claim, such that upon receipt of the 
formal claim within one year thereafter, the effective date 
would be the date of the informal claim (the January 13, 1997 
hearing).  

The oral request at the hearing was a "communication or 
action."  In the recent case of Westberry v. West, No. 96-
1442 (U.S. Vet. App. August 9, 1999) the Court did not reach 
the question of whether an oral communication (over the 
telephone informing VA of the death of a veteran) constituted 
an informal claim.  However, in a separate concurring opinion 
it was indicated that a claim, informal or formal, under 38 
C.F.R. § 3.1(p) (1999) requires a claim must be "in 
writing."  

38 C.F.R. § 3.1 provides for definitions of various terms and 
at 38 C.F.R. § 3.1(p) states that:

Claim--Application means a formal or informal 
communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, 
to a benefit. 

The concurring opinion in Westberry, supra, concluded that 
even an informal claim must be in writing.  Thus, the January 
13, 1997 oral request to reopen is not, under this analysis, 
an informal claim for the purpose of providing an earlier 
effective date.  The Board finds the rationale in the 
concurring opinion in Westberry, supra, to be persuasive and 
adopts herein.  

Moreover, even if the oral request at the January 13, 1997 
hearing were accepted as an informal claim for effective date 
purposes, it would not provide for retroactive compensation 
inasmuch as 38 C.F.R. § 3.31 (1998) provides that 
'compensation ... may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective."  

The proper effective date for an original claim for service 
connection under 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(b)(2)(i) is the "[d]ay following separation from 
active service or date entitlement arose if claim is received 
within one year after separation from service; otherwise the 
date of receipt of claim, or date entitlement arose, 
whichever is later."  Here, the original claim for service 
connection for a psychiatric disability was received in 1972, 
more than one year after service discharge and service 
connection was twice denied for such disorder by the Board, 
in 1973 and again in 1988.  Service connection was later 
denied by the Board for PTSD in March 1992 and that decision 
was upheld by the Court.  

There is no allegation of clear and unmistakable error (CUE) 
in the March 1992 Board denial of service connection for PTSD 
(and the Court has not yet addressed the question of whether 
CUE can exist in a Board decision which was upheld by the 
Court, but presumable it cannot).  

A claim may be reopened and allowed if new and material 
evidence is submitted under 38 U.S.C. §§ 5108 and 7104(b), 
but the effective date of such an allowance would be the date 
the claim is reopened.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  
VAOGCPREC 9-94 (March 25, 1994) (59 Fed.Reg. 27309 (1994)).  
Under 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 3.400(r) 
the effective date of a reopened claim for service connection 
is the date of receipt of claim or the date entitlement 
arose, whichever is later.  By statute and regulation, the 
effective date for service connection based on a reopened 
claim cannot be the date of receipt of an original claim 
which was previously denied.  Waddell v. Brown, 5 Vet. 
App. 454, 456 (1993).  

With the foregoing in mind, the Board must address the rather 
confusing sequence of events which began in 1992, even prior 
to the March 1992 Board decision.  

Upon certification in January 1992 of the appeal from the RO 
denial of service connection for PTSD, the veteran and his 
attorney were informed that additional evidence could be 
submitted within 90 days or that date the Board promulgated a 
decision, which ever came first.  In this instance, 
additional evidence was received on March 6, 1992, within the 
90 days noted above and only six days prior to the March 12, 
1992 decision.  The stamped receipt indicates that the 
evidence was received at the VA RO in No. Little Rock, but 
there is no indication that the evidence was forwarded to the 
Board prior to it's March 12, 1992 decision.  However, the 
instruction in the letter specifically provided that any new 
evidence be submitted directly to the Board and not the RO. 

The RO should have forwarded such evidence to the Board, 
pursuant to 38 C.F.R. § 19.37(b) which provided in 1992, as 
it does now, that:

Additional evidence received by the [RO] after the 
records have been transferred to the Board ... for 
appellate consideration will be forwarded to the 
Board if it has a bearing on the appellate issue or 
issues.  The Board will then determine what action is 
required with respect to the additional evidence.  

Had the September 1991 report of psychological evaluation not 
been previously received in October 1991, it might have 
constituted the type of new evidence which, in keeping with 
due process considerations, would have required that the case 
be referred to the RO for original consideration.  See 38 
C.F.R. § 20.1304(c).  However, it can not be disputed that 
the additional evidence submitted by the veteran's attorney 
on March 6, 1992 was no more than a duplicate copy of medical 
evidence already on file.  

Thus, the submission of the duplicate copy of medical 
evidence on March 6, 1992 can not serve as an application to 
reopen the claim, particularly since at that time there was 
no final appellate decision (the appeal having been 
perfected). 

Indeed, since the March 1992 Board decision was appealed to 
the Court, the finality of the Board decision was itself 
suspended until the 1993 decision of the Court.  Thus, the 
putative appeal of the August 1992 RO denial of service 
connection for PTSD (when an appeal was already pending from 
an earlier RO denial of that claim) was without effect.  As 
can be seen, taken to its logical extreme this could have, 
theoretically, resulted in two separate but simultaneous 
appeals by the same appellant on the same issue.  It is self-
evident that a claimant may have only one claim for a 
particular benefit pending at any single moment in time (and 
not multiple claims pending at the same time for the same 
benefit).  

After the 1993 decision of the Court no administrative action 
occurred, as had been stated in the November 1992 RO letter.  
This prompted the attorney's request, received on August 15, 
1994, that action be taken as to a "request for reopening."  

Nevertheless, in this case, it was the RO hearings on January 
13, 1997 and June 10, 1997 and the VA psychiatric examination 
in July 1997 together with the holding in Cohen (decided 
March 7, 1997, as amended April 8, 1997) which were the 
premise for both reopening and granting the claim for service 
connection for PTSD.  The earliest of these dates is the 
January 13, 1997 RO hearing.  

With respect to whether the decision in Cohen, or the 
subsequent revision of 38 C.F.R. § 3.304(f) in light of the 
holding in Cohen, constitutes liberalizing law, VAOGCPREC 10-
94 held that the effective dates of awards of compensation or 
pension based upon judicial precedents alone are governed by 
38 U.S.C.A. § 5110(a) and not 38 U.S.C.A. § 5110(g), i.e., 
the effective dates may generally be no earlier than dates of 
receipt of claims.  However, if an award may be predicated 
upon an administrative issue, such as an amendment to a 
regulation, prompted by a judicial precedent, 38 U.S.C.A. 
§ 5110(g) should be applied in assigning the effective date 
if to do so would be to the claimant's benefit.  

38 U.S.C.A. § 5110(a) (West 1991) provides that the 
effective date of an award based on "a claim reopened after 
final adjudication" shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor."  38 U.S.C.A. 
§ 5110(g) (West 1991) provides that where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award shall be fixed in accordance 
with the facts found but shall not be earlier than the 
effective date of the Act or administrative issue.  In no 
event shall such award be retroactive for more than one year 
from the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier.  

Here, the August 1994 letter from the attorney was more than 
one year prior to the decision in Cohen and, thus, can not be 
used as the effective date for service connection based upon 
a reopened claim in light of liberalizing law.  

Lastly, the Board notes that at the time the Court had 
rendered the 1993 decision affirming the March 1992 Board 
denial of service connection for PTSD, only an additional 
copy of the September 1991 medical report had been added to 
the claims files in October 1992, together with a duplicate 
copy of the October 1991 RO hearing transcript.  Even a copy 
of the September 1992 decision of an Administrative Law Judge 
awarding the veteran entitlement to Social Security 
disability benefits was not receive until 1995.  

Thus, there was no new evidence submitted between the time of 
the Board decision in March 1992 and the decision of the 
Court in August 1993.  Also, while it is not clear that the 
principle is strictly applicable in this case, given the 
circumstances in this case, the assignment of an effective 
date during the time between the Board decision in 1992 and 
the Court decision in 1993 might violate the doctrine of 'law 
of the case' (questions settled on a former appeal of the 
same case are no longer open for review).  Generally see 
Browder v. Brown, 5 Vet. App. 268, 270 (1993); Johnson v. 
Brown, 7 Vet. App. 25, 26-27 (1994); Goble v. Brown, 9 Vet. 
App. 22, 23 (1996); Marlow v. West, 11 Vet. App. 53, 55-56 
(1998); and Winslow v. Brown, 8 Vet. App. 469, 473 (1996).  

In sum, the Board finds that January 17, 1997, as date to 
reopen the claim for service connection for PTSD, is the 
proper effective date for the grant of service connection and 
that there is no basis upon which an effective date prior 
thereto may be assigned.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  

Pension

VA pension benefits are payable to a veteran of a period of 
war and who is permanently and totally disabled from a 
disability, regardless of whether it is service-connected or 
nonservice-connected, which is not the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521(a); 38 
C.F.R. § 3.3.  Here, the veteran meets certain basic 
eligibility requirements because he served on active duty for 
more than ninety days during a period of war.  Thus, the 
issue is whether he is permanently and totally disabled 
within the meaning of governing law and regulations.  

Brown v. Derwinski, 2 Vet. App. 444 (1992) held that 
permanent and total disability for pension purposes can be 
shown in two ways under VA regulations which provide a 
combination of "objective" and "subjective" standards.  
Brown, 2 Vet. App. at 446; Talley v. Derwinski, 2 Vet. 
App. 282 (1992); 38 U.S.C.A. § 1502(a)(1), (2); 38 C.F.R. 
§§ 3.321(b)(2), 4.17.  The two ways that permanent and total 
disability can be shown are: (1) the veteran must be 
unemployable as a result of a lifetime disability (the 
"subjective" standard which is based on the disabilities, 
age, occupational background, and other related factors of 
the individual veteran whose claim is being adjudicated) or, 
even if not unemployable; or, (2) the veteran must suffer 
from a lifetime disability which would render it impossible 
for the average person with the same disability to follow a 
substantially gainful occupation (the "objective" standard 
which is based on the percentage ratings assigned for each 
disability from the Rating Schedule, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17).  38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2), 3.340(b); 3.342, 4.15, 
4.16(a), 4.17, 4.18, 4.19; Brown, 2 Vet. App. at 446.  

In making a determination of permanent and total disability 
for pension purposes, the RO must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  Under 38 
C.F.R. § 4.16(a) provides that there is total disability if 
there is only one disability and it is ratable at 60 percent 
or more, and that, if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  

If a permanent and total disability rating is not warranted 
under the objective standard and the veteran is unemployable, 
the RO should refer the claim for consideration of 
entitlement to a permanent and total disability rating on an 
extra-schedular basis under 38 C.F.R. §§ 3.321(b)(2), 4.17(b) 
(the subjective standard).  See Roberts v. Derwinski, 2 Vet. 
App. 387, 390 (1992) (whether a permanent and total 
disability rating could have been assigned on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(2) should have 
been considered).  

38 C.F.R. §  3.321(b)(2) and 38 C.F.R. § 4.17(b) require that 
a veteran be "unemployable" before consideration of 
extraschedular entitlement to pension benefits.  
Consideration must be given to the veteran's disabilities, 
age, occupational background, and other related factors. 

The Board notes that the veteran was born in November 1946, 
and is thus 53 years old.  While he testified at the June 
1997 RO hearing (at page 1) that he had only 11 years of 
education, the September 1992 decision of an Administatrive 
Law Judge (ALJ), awarding the veteran entitlement to Social 
Security disability benefits, states that he has two years of 
college education (consistent with January 1997 testimony of 
"some" college education, at page 3).  That decision also 
reflects that he alleged that his inability to work began in 
June 1973 due to hypertension, back pain, and PTSD.  He had 
work experience as a salesperson, production worker, 
warehouseman, welder's helper, laborer, and truck driver.  A 
psychologist testified before the ALJ that the veteran had a 
personality disorder and marked substance abuse problems.  
The ALJ concluded that the veteran had not engaged in 
substantial gainful employment since June 1973 and that he 
had severe PTSD with alcohol dependence, a personality 
disorder, chronic back pain, and, by history, hypertension.  

With respect to alcohol abuse, this is not to be considered 
for VA pension purposes because it constitutes willful 
misconduct.  38 C.F.R. § 3.301.  Also, the Board observes 
that alcohol abuse was diagnosed on VA psychiatric 
examination in June 1995 and that poly substance abuse, 
presently in remission, was diagnosed on VA psychiatric 
examination in July 1997.  Past abuse of cocaine, "LSD," 
and marijuana was noted in the September 1991 report of a 
private psychologist.  

It is significant that the issue is whether the veteran is 
capable of performing the physical and mental acts required 
of employment, not whether he can find employment.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993). 

Here, the veteran has sought and found employment since the 
ALJ decision inasmuch as he testified that he had last been 
employed removing asbestos at a VA facility for about eight 
or nine months (page 2 of the January 1997 hearing 
transcript, page 20 of the June 1997 hearing transcript, and 
page 3 of the May 1999 travel Board hearing transcript).  He 
had unsuccessfully inquired about vocational rehabilitation 
(page 6 of the May 1999 travel Board hearing transcript).  He 
had been alcohol free for about 3 months (page 12 of the May 
1999 travel Board hearing transcript).  Douglas Stevens, a 
clinical psychologist, reported in October 1995 that the 
veteran's employment since his last regular job in 1977 had 
been with a temporary agency when, at times, he was in and 
out of a VA facility.  

As to this, in April 1997 a Counselor of the Arkansas 
Rehabilitation Services stated that the veteran had contacted 
him to determine if there was anything that might be done to 
assist the veteran in returning to the labor market.  The 
veteran indicated that he was so disabled that he did not 
even know when he could get up and be some place at any 
specified time.  Due to this, it was felt that it would be 
almost impossible to place him in the labor market.  

VA compensation and pension examination in June 1995 found 
that the veteran's blood pressure readings were 174/110, 
170/110, and 170/110, and the veteran has testified that he 
takes medication for hypertension.  This equates to a 10 
percent rating for hypertension under 38 C.F.R. § 4.104, DC 
7101 (1999).  That examination also found that he had flexion 
of the lumbar spine to 90 degrees, extension to 30 degrees, 
lateral bending to 40 degrees, and rotation to 35 degrees and 
no evidence of neurologic deficit.  Thus, his complaint of 
pain together with a noncompensable degree of limitation of 
motion would warrant no more that a 10 percent rating for his 
low back disability under 38 C.F.R. § 4.71a, DC 5290 (1999).  
He also had residuals of a gunshot wound of the hip.  

The veteran is assigned a 50 percent disability rating for 
his service-connected PTSD.  However, the evidence also 
establishes that he has a severe personality disorder, as 
shown in service medical records and VA clinical records.  

Developmental defects, such as personality disorders which 
are characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior, are not diseases or injuries 
for the purpose of service-connected disability 
compensation.  38 C.F.R. § 3.303(c) (1999).  However, a 
personality disorder is a disability for pension purposes.  

Douglas Stevens, a clinical psychologist, reported in October 
1995 that psychological testing revealed the veteran's 
schizoid traits were more in his personality than from any 
psychosis and stemmed from his isolation and alienation from 
others, and also revealed generalized anxiety disorder and 
alcohol abuse.  It was opined that the veteran was clearly 
vocationally disabled and that his psychoneurotic symptoms 
were of such severity and persistence that he was 
demonstrably unable to obtain employment.  

Overall, the veteran's disabilities as evaluated by the RO 
provide for a combined 60 percent disability rating.  38 
C.F.R. § 4.25 (1999).  This does not meet the minimum rating 
requirements for a total disability rating found in 38 C.F.R. 
§ 4.16(a), which provides for a total disability rating when 
the veteran has a sole disability rated at 60 percent or 
more, or multiple disabilities, where one is rated at least 
40 percent and the others are of sufficient severity to bring 
the combined rating up to 70 percent.  38 C.F.R. § 4.16(a) 
(1999).  

However, in the opinion of the Board when the severity of the 
service-connected PTSD is evaluated, for the purpose of 
rating pensionable disabilities, together with his severe 
personality disorder, a 70 percent rating would be warranted 
(for pension purposes only) and thus meet the objective 
criteria for a permanent and total disability rating.  

The Board concludes that, with resolution of doubt in favor 
of the veteran, he is permanently precluded from securing 
substantially gainful employment by reason of his 
disabilities, when those disabilities are assessed in the 
context of subjective factors such as his age, occupational 
background, and education.  Thus, the claim for a permanent 
and total disability rating for pension purposes must be 
granted.  


ORDER

An increased (compensable) rating for bilateral inguinal 
hernias is denied.  

An earlier effective date for service connection for PTSD is 
denied. 

A permanent and total disability rating for pension purposes 
is granted.  


REMAND

With respect to the claims for an increased rating for PTSD, 
currently evaluated as 50 percent disabling, and for a total 
rating based on individual unemployability due to service-
connected disabilities the veteran was last afforded a VA 
psychiatric examination for rating purposes in July 1997.  
The veteran's attorney has requested that the veteran be 
afforded a VA Social and Industrial Survey and an assessment 
by a Vocational Rehabilitation expert.  However, there is on 
file an October 1995 report of a Vocational Counselor.  
Nevertheless, in the judgment of the Board, the veteran 
should be afforded a current VA psychiatric examination for 
rating purposes and a VA Social and Industrial Survey.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:  

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected PTSD, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The veteran should be afforded a VA 
social and industrial survey to determine 
both his level of educational attainment 
and to obtain all information possible 
concerning all types, places and periods 
of past employment, including the lengths 
of each such employment and reasons for 
termination thereof.  All pertinent leads 
should be followed up.  

3.  The veteran should be afforded a 
special VA psychiatric examination to 
determine the degree of severity of his 
service-connected PTSD.  The claims 
folders must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history.  All clinical 
findings should be reported in detail.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner should identify diagnostically 
all symptoms and clinical findings which 
are manifestations of the service-
connected PTSD and render an opinion for 
the record as to the degree to which 
those specific symptoms and findings 
affect the veteran's social and 
industrial abilities.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  

If possible, the examiner should make as 
detail a distinction as possible between 
any social and industrial impairment 
stemming from the service-connected PTSD 
and any nonservice-connected psychiatric 
disability, e.g., a personality disorder.  

The examiner must be furnished a copy of 
the revised VA General Rating Formula for 
Mental Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996) and the old 
criteria and, on examination of the 
veteran, comment on the presence or 
absence of each symptom and clinical 
finding specified therein, and if 
present, the degree(s) of severity 
thereof.  Based upon a review of the 
record and the examination, the examiner 
should provide a Global Assessment of 
Functioning Score (GAF) provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.  It is imperative that 
the examiner also provide a definition of 
the GAF score for purposes of due process 
under Thurber v. Brown, 5 Vet. App. 119 
(1993).  

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

5.  After the above actions have been 
completed, the RO should review the 
evidence and determine whether the 
veteran's claims may now be granted.  

The RO should readjudicate the veteran's 
claim for entitlement to a total rating 
based on individual unemployability due 
to service-connected disabilities.  

If either of the determinations remains 
unfavorable to the veteran in any way, he 
and his attorney should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991).  The veteran and his attorney 
should be afforded the opportunity to 
respond thereto.

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

This is to put the veteran on notice, and in keeping with 
the VA's duty to assist, as announced in Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), that at least in 
part the purpose of the examination requested in this remand 
is to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  

While this case is in remand status, the veteran and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals





